FILED
                             NOT FOR PUBLICATION                              APR 16 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CARNELL U. PRATT,                                 No. 07-55457

               Petitioner - Appellant,            D.C. No. CV-04-04142-DOC

  v.
                                                  MEMORANDUM *
TERESA A. SCHWARTZ,

               Respondent - Appellee.



                     Appeal from the United States District Court
                        for the Central District of California
                      David O. Carter, District Judge, Presiding

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       California state prisoner Carnell U. Pratt appeals from the district court’s

judgment dismissing his 28 U.S.C. § 2254 habeas petition. We have jurisdiction

pursuant to 28 U.S.C. § 2253, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Pratt contends that his due process rights were violated when the trial court

admitted testimony about Pratt’s tattoo without instructing the jury that it could not

consider the testimony as propensity evidence. However, the state courts’ rejection

of this claim was not objectively unreasonable. See Himes v. Thompson, 336 F.3d

848, 852-53 (9th Cir. 2003) (describing standard of review); see also Alberni v.

McDaniel, 458 F.3d 860, 866-67 (9th Cir. 2006) (holding that a due process right

against admission of propensity evidence “has not been clearly established by the

Supreme Court, as required by AEDPA”). Furthermore, our review of the record

indicates that the district court correctly determined that any error in omitting a

limiting instruction was harmless under the standard announced in Brecht v.

Abrahamson, 507 U.S. 619, 623 (1993).

      AFFIRMED.




                                           2                                     07-55457